UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 21386 Dreyfus Manager Funds I (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2015-June 30, 2016 Item 1. Proxy Voting Record Dreyfus Manager Funds I Dreyfus Research Long/Short Equity Fund ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2016 Meeting Type: Annual Record Date: MAR 09, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Brett J. Hart For For Management 1.3 Elect Director Edward J. Rapp For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Report on Policies for Safe Disposal Against Against Shareholder of Prescription Drugs by Users 7 Report on Lobbying Payments and Policy Against Against Shareholder AIRPORTS OF THAILAND PUBLIC CO., LTD. Ticker: AOT Security ID: Y0028Q111 Meeting Date: JAN 22, 2016 Meeting Type: Annual Record Date: DEC 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Matters to be Informed For For Management 2 Acknowledge Operating Results of 2015 For For Management 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Allocation of Income and For For Management Payment of Dividends 5.1 Elect Johm Rungswang as Director For Against Management 5.2 Elect Kampanat Ruddit as Director For Against Management 5.3 Elect Voradej Harnprasert as Director For For Management 5.4 Elect Wara Tongprasin as Director For For Management 5.5 Elect Rawewan Netrakavesna as Director For Against Management 6 Approve Remuneration of Directors and For For Management Sub-committees 7 Approve Office of the Auditor General For For Management of Thailand as Auditors and Authorize Board to Fix Their Remuneration 8 Other Business For Against Management AISIN SEIKI CO.
